Citation Nr: 9910038	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-18 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back 
disability. 

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 31, 1977 to June 
13, 1977.  He was honorably discharged following a medical 
board.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for 
hypertension, low back pain, the left shoulder, the left 
forearm, and the left thumb.

The veteran filed a timely Notice of Disagreement and 
Substantive Appeal to the issues addressed above.  At a 
personal hearing held in October 1997, the veteran withdrew 
his claims for service connection of the left shoulder, the 
left forearm, and the left thumb.  Therefore, the only issues 
for appellate consideration are service connection for 
hypertension and low back pain.


FINDING OF FACT

The claims for service connection for a low back disability 
and for hypertension are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1. The claim for service connection for a low back disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2. The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran is entitled to service connection for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A well grounded claim is a plausible claim, 
meaning a claim that appears to be meritorious.  Murphy, 
supra. 

An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the veteran.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence that the veteran currently has the 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  There must also be evidence of incurrence or 
aggravation of a disease or injury in service.  38 U.S.C.A. § 
1110; Caluza v. Brown, 7 Vet. App. 498 (1995).  The veteran 
must submit evidence of a nexus between the in-service 
disease or injury and the current disability.  Caluza, supra.  
If the determinative issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  Grottveit, supra.  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

A veteran may present a well grounded claim by demonstrating 
chronicity of disease and continuity of symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  If the veteran is unable to apply the chronicity 
provision, the claim may be well grounded if the disability 
or condition is observed during service or any applicable 
presumptive period with continuity of symptomatology 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage, supra.

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  Id.  
Further, the veteran's burden to submit evidence sufficient 
to establish a well grounded claim is the veteran's alone and 
is not relieved by the benefit of the doubt provision.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1997); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Murphy, supra.  


Low back disability

The report of medical examination on enlistment dated in 
March 1977 reflects normal spine and other musculoskeletal.  
The veteran denied recurrent back pain, bone, joint, or other 
deformity in his report of medical history dated in March 
1977.  Other service medical records reflect that in April 
1977 the veteran complained of backaches for 3 weeks.  On 
examination of the back, there was no edema or discoloration.  
The diagnosis was possible strain, muscle tension.  

The veteran's complaints of back pain were evaluated on 
several occasions in May 1977.  The veteran complained of low 
back pain with a duration of 3 weeks.  In pertinent part, the 
service medical records reflect that the veteran had been 
working in the mess hall 14 hours a day and that he reported 
that his back started hurting after running with a pack.  The 
veteran reported that he had been seen at the dispensary 
before for low back pain and that he had been doing bends 3 
days earlier.  The physical examination revealed muscle 
tightness of the lower back and tenderness to the left of the 
spinal column.  Range of motion of the back was good, except 
for pulling to the right when leaning.  The reflexes were 
good in the lower extremities.  The diagnostic impression was 
muscle strain of the lower back.  

A June 1977 record reflects that the veteran had spent only 7 
out of 14 days at hard labor.  The physical examination was 
silent as to any low back pain.  Later that month, the 
veteran underwent a medical board for hypertension; those 
records do not reflect any complaints of low back pain.  The 
service medical records do not bear a separation examination.  

The first medical records in evidence post military service 
are dated in 1987.  The private records of Dr. Selod, an 
orthopedic surgeon, reveal that he treated the veteran from 
February 1987 to May 1992 for back complaints.  In February 
1987, the examiner reports that "according to the history 
[he] got," the veteran was working at Sam's Place on 
November 21, 1986, when he slipped and fell in the walk-in 
freezer while carrying a case of chicken.  The veteran 
reported that the low back pain was sharp in nature and 
present most of the time.  Coughing, sneezing, and bending 
increased the low back pain.  The veteran reported that the 
pain radiated up to the middle of his back and sometimes 
between his shoulder blades.  The left leg had numbness in 
the thigh muscles.  The examination revealed that the gait 
was normal, that he was able to walk on his tiptoes and 
heels, and that the alignment of the dorsal and lumbar spine 
was normal.  The x-ray examination of the lumbosacral strain 
spine revealed the alignment was normal; the disc spaces were 
maintained; and the facet joints were well outlined.  The 
lumbosacral spine did not reveal any evidence of any 
arthritic changes or any other abnormality.  The flexion-
extension view did not reveal any evidence of instability or 
asymmetry in the disc spaces.  A consultation by Dr. Parker 
at St. Joseph's Hospital (in preparation for a laminectomy) 
dated in August 1988 reflects that the veteran reported the 
injury at Sam's Place in 1986 and denied a previous history 
of back injury or back surgery.  The Board notes that Dr. 
Selod's records for this time period were carbon copied to an 
attorney.

A June 1991 statement by Dr. Selod reflects that on May 1991 
the veteran was working for Christian Community Action.  The 
veteran reported that he was loading boxes of clothes onto a 
dock and a cart rolled off the dock and hit him across the 
back of his head, neck, and lower back.  The veteran 
complained of low back pain that was sharp in nature and 
present all the time.  On examination, the physician opined 
that the patient had lumbosacral strain and cervical dorsal 
strain.  

In January 1997, the RO requested alternative documents that 
could substitute for service medical records to support his 
claim as the service medical records had not been received 
from the National Personnel Records Center.  The veteran did 
not submit any additional records to be considered in 
deciding his claim.

In June 1997, the veteran reported that his low back pain was 
incurred while in basic training.  He believes that his 
condition was aggravated by that brief period of service. 

The veteran testified at the personal hearing conducted in 
October 1997 that he was treated for low back strain while in 
basic training.  Transcript, hereinafter T., at 4.  He 
testified that he was sent to sick call and placed on light 
duty for about a week.  T. at 4.  He testified that he 
injured his back jumping off trucks while in basic training, 
during the obstacle course, and PT training.  T. at 4.  The 
veteran believes that he injured his back jumping off the 
obstacle high wall and hand-to-hand combat.  T. at 5.  The 
veteran testified that he was currently being treated for 3 
discs that were bulging in his back and detected in 1986.  T. 
at 5.  He testified that the first time he received treatment 
for his low back [post service] was in 1980 by a private 
physician in Fort Worth, Texas.  T. at 7.  He testified that 
he re-injured his back in 1986 in an on the job accident.  T. 
at 7.  

Here, the service medical records show that the veteran had 
an acute episode of low back pain that resolved with 
treatment, as evidenced by the absence of any medical 
evidence of evaluation or treatment for such symptoms for 
many years after service.  While there is no separation 
physical in the case file, neither the medical board nor the 
veteran made references to low back pain in his discharge 
proceedings.  The Board also observes that the first medical 
records post service for back complaints are dated almost 10 
years after the veteran's brief military service.  No 
clinical data have been received showing treatment during the 
interim period between service and the initial indication of 
the current low back complaints after service.  Thus, a 
chronic condition is not shown in service; and the medical 
evidence of record does not establish a nexus between the 
current back disability and service, or continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Savage and Caluza, 
both supra.  

More important, the Board notes that the veteran has had 2 
intercurrent injuries since his discharge from military 
service, in 1986 and in 1991, respectively.  The veteran 
testified to the occurrence of only one of the post service 
injuries at his personal hearing and then provided only 
limited testimony regarding the 1986 incident and its 
residuals.  The Board observes that the complaints post 
service and coincident to his 1986 slip and fall appear 
distinctly different than those reported in service.  For 
example, the veteran did not address pain radiating in his 
middle back nor did he complain of numbness in his thighs in 
service.  

In reaching this determination, the Board has considered all 
the evidence of record including the absence of treatment 
records for the period between 1977 and 1986.  Dr. Selod's 
February 1987 record is silent as to any previous back 
complaints, a back injury, or back surgery.  Moreover, the 
veteran denied incurring a previous back injury or having 
back surgery during the August 1988 consult with Dr. Parker.  
On complete review of the case file, there is no competent 
evidence that establishes a nexus between the current low 
back pain and the veteran's military service, or evidence of 
continuity of symptomatology.  The only evidence of record 
presented by the veteran that tends to show a connection 
between his in-service symptoms and his current back ailment 
is his own statements.  While his statements may represent 
evidence of continuity of symptomatology, they are not 
competent evidence that relates the present condition to that 
symptomatology and, under such circumstances, the claim is 
not well grounded.  Savage, supra.

Similarly, the Board observes that the veteran has not 
submitted any evidence to support a finding that the low back 
complaints were aggravated during military service.  In fact, 
the medical board and associated records dated in June 1977, 
notwithstanding the May 1977 entries, are silent as to low 
back complaints or pathology.  Thus, assuming without 
deciding whether the veteran has a preexisting low back 
disorder, see 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998), there is no competent medical evidence 
that such a condition increased in severity during service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998) 
(aggravation requires a finding that the disability increased 
during service).

Therefore, the Board concludes that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a low back disability is well grounded.  
Accordingly, the claim must be denied.


Hypertension

A veteran is entitled to service connection for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. §§ 3.303, 3.304 (1998).  The pertinent 
statutory provision provides that for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service, during other than a period 
of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease [was] incurred, or preexisting injury 
or disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 
101(24), 1131 (emphasis added); see generally Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991). 

In turn, 38 U.S.C.A. § 1132 (West 1991) includes a provision 
regarding a presumption of sound condition that provides 
every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132 
(emphasis added); see also 38 C.F.R. § 3.304(b) (1998).  
However, the presumption only attaches where there has been 
an induction or enlistment examination in which the later 
complained-of disability was not detected.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  If a disability is 
found to have preexisted service, then service connection may 
be predicated only upon a finding of aggravation during 
service.  

As in this case, the veteran has only 2 months and 14 days of 
active duty, which does not satisfy the requirements for the 
application of the presumption of soundness.  Therefore, the 
veteran is not entitled to the presumption of soundness.  
38 U.S.C.A. § 1132.  Since the presumption of soundness does 
not attach in this case, the veteran's claim for entitlement 
to service connection is only available through a showing of 
aggravation, as the finding of pre-service existence is 
supported by the preponderance of the evidence.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (emphasis added); see also 38 C.F.R. § 
3.306(a)-(b) (1998).  The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran, 6 Vet. App. at 286.

The report of medical examination dated in March 1977 
reflects normal heart, and a blood pressure reading of 
120/80.  The veteran was deemed qualified for enlistment.  
The report of medical history dated in March 1977 reflects 
that the veteran did not know whether he had or ever had high 
or low blood pressure.  A service medical record entry dated 
in April 1977 reflects a blood pressure reading of 110/70.  
An undated entry at the Marine Corps Recruit Depot reflects a 
blood pressure reading of 150/100 and complaints by the 
veteran of vertigo.  A repeat blood pressure reading reflects 
140/80 and 124/74, respectively.  The impression was normal 
blood pressure.

On June 1, 1977, the veteran was referred from sick call to 
internal medicine.  The referral reflects 18 year old black 
male (half way through boot camp), denies any previous 
medical problems, and found to have elevated blood pressure 
on three days of serial screening in six different positions.  
"Spent only 7 out of 14 days in CCP at hard labor; now 
finished and in a holding pattern.  Physical examination, ess 
noncontributory except for blood pressure right side three 
position in range 132-152/96 - 100."  

On June 2, 1977, the examining physician reported that the 
veteran was told he had high blood pressure at age 15 and 
that he had had [received] no treatment.  The blood pressure 
on entrance into service was said to be normal (enlistment 
physical not with [veteran on examination]).  The veteran's 
father had high blood pressure and heart disease.  The 
veteran has noted episodes that come on suddenly in which his 
"head pounds" and he feels drowsy and lasts approximately 2 
minutes.  On examination, the blood pressure reading was 
140/88 in the right arm (sitting) and 144/92 (standing).  No 
renal bruits or intraabdominal masses were noted.  The 
examiner concluded that since the elevated blood pressure was 
documented for 3 years and there was a strong family history, 
he suspected the hypertension was essential in black male.  
He suggested that the veteran was unfit for duty and 
recommended an administrative discharge.

The June 7, 1977, medical board report reflects that 
according to the man's own statement, accepted by the Board, 
at approximately age fifteen during a "free clinic 
evaluation" he was told that he had high blood pressure.  No 
follow-up evaluation and/or therapy was initiated at that 
time, and when he presented to AFEES for physical examination 
he simply stated that he did not know his status regarding 
his high blood pressure.  Physical examination at the time of 
evaluation revealed a normal tensive blood pressure 
recording.  He came to the attention of the medical 
department for a confinement physical and an elevated blood 
pressure reading was noted at that time.  Multiple recorded 
readings subsequent to the initial discovery reveal an 
intermittently apparent essential hypertensive patient.  He 
was subsequently evaluated by internal medicine with a 
consultation concluding that the patient was hypertensive on 
an essential basis.  Discharge from the naval service was 
recommended by the internal medicine consultation.  It was 
the recommendation of the board that he be discharged with 
the diagnosis of essential hypertension and that he did not 
meet the minimum standards for enlistment or induction and 
that no unfitting physical disability was incurred in nor 
aggravated by active military service, and that the indicated 
disposition of the board is that the veteran be discharged.  
The veteran signed a statement dated in June 1977, which 
reflects that he was discharged by reason of enlisted in 
error, i.e. failure to meet enlistment physical standards.

As noted above, in January 1997, the RO requested alternative 
documents that could substitute for service medical records 
to support his claim as the service medical records had not 
been received from the National Personnel Records Center.  
The veteran was given 60 days from the date of the request to 
submit any documents to be considered in deciding his claim; 
the veteran did not submit any additional records.

In the June 1997 Substantive Appeal, the veteran reported 
that his hypertension was aggravated while in-service and 
that was why he went to medical.  He reported that he 
believes that his condition was aggravated by his brief 
period of military service. 

At the personal hearing conducted in October 1997, the 
veteran testified that he was called for sick call and given 
medications for his hypertension.  T. at 2.  He testified 
that he did not recall the medication, but that he was 
currently on Clonidine.  T. at 2.  The veteran testified that 
he was [currently] being treated at the VA medical center for 
his hypertension and that he was discharged from service for 
hypertension.  T. at 2.  The veteran testified that he had no 
prior records attesting to a diagnosis of hypertension prior 
to entering service.  T. at 3.  He testified that 
hypertension affected his ability to perform in basic 
training resulting in his discharge.  T. at 3.  He testified 
that he was not on any medication for the hypertension until 
1980 because he could not afford medical treatment.  T. at 8.  
The veteran also testified that he was neither treated for 
nor told prior to service that he had hypertension.  T. at 6-
7.  

Initially, the Board notes that the veteran was given an 
opportunity by the RO to submit additional evidence in 
support of his claim and has not submitted any additional 
evidence, which would enhance his claim for service 
connection of hypertension.  The Board acknowledges his 
testimony, however, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay statements as to medical diagnosis or causation 
are not competent).  As noted above, it has not been alleged 
that the veteran is qualified to render such opinions.  
Therefore, his statements cannot render the claim well 
grounded.  Layno v. Brown, 6 Vet. App. 465 (1994).  Still, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  Id.  As the veteran is 
competent to relate his symptoms, the Board has given that 
testimony due consideration.  While the evidence of record 
reveals the veteran is currently being treated for 
hypertension with Clonidine, there is no clinical data to 
show that the hypertension was aggravated by military 
service.  

It is factually undisputed that the veteran's hypertension 
was treated in-service after enlistment.  The veteran 
testified that he was neither treated for nor told prior to 
service that he had hypertension.  T. at 6-7.  However, the 
evidence of record shows that in June 1977, 2 months after 
enlistment, the veteran reported that at age 15 he was told 
he had an elevated blood pressure and received no treatment.  
The Board emphasizes that service connection is not available 
for a disorder that preexisted service unless the disorder 
was aggravated by service as demonstrated by increasing 
severity in-service.  In this case, the medical examination 
board in June 1977 specifically reported not only that the 
condition was essential hypertension, but also that it was 
not aggravated by service.  The Board also notes that the 
veteran testified that he was not on any medication for the 
hypertension until 1980 because he could not afford medical 
treatment.  T. at 8.  As there are no post service treatment 
records immediately following separation from service, there 
is no competent evidence, which establishes that the 
hypertension increased in severity due to service or that it 
was aggravated thereby.  Without such findings, there is no 
authority in the law for an award of VA benefits.  38 
U.S.C.A. §§ 101(16), 1131; 38 C.F.R. §§ 3.1(k), 3.303.

In view of the foregoing, the Board finds that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that the claim for service 
connection for hypertension is well grounded, and the claim 
must be denied.  38 U.S.C.A.  § 5107(a); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Other Considerations

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims for service connection for a low back 
disability and for hypertension.  See Robinettev. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for hypertension is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

